                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Antwan Lockwood                                )             Civil Action No. I: 19-2 I 34-RMG
                                               )
                        Plaintiff,             )
                                               )
        V.                                     )                 ORDER AND OPINION
                                               )
Sheriff Al Cannon Detention Center,            )
                                               )
                       Defendant.              )
~~~~~~~~~~~~~~~                                )
        Before the Co urt is the Report and Recom mendati on ("R & R'') of the Magistrate Jud ge

recommendin g that thi s case be dismi ssed with prejudice and without issuance and service of

process. (Dkt.   o. 13.) For th e reaso ns set forth belo w, the Co urt ado pts the R & R as the Order

of the Court and dismisses Defe ndant with prejudice and without issuance and service of

process.

I.      Background

        Plaintiff is an incarcerated person proceeding pro se to allege violation or hi s

constitutional rights pursuant to 42 U.S .C . § 1983 stemming from an alleged assault by fellow

inmates. Plainti ff origi nally brought suit against the Charl eston Co unty Detention Center, the

Charleston County Sheriff's Office, and Sheriff Al Cannon. Because the original complaint

failed to name as a defendant a person amenable to suit under Section 1983 , the Magistrate Judge

issued an order all owing Plaintiff to correct the pl eading deficien cies. (Dkt . No. 5.) Pl aintiff

filed an amended complaint, all eging virtuall y identi cal allegations against so le defendant Sheriff

Al Cannon Detention Center. (Dkt. No. 7.)




                                                   -1-
II.     Legal Standard

        The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S . 261 , 270-7 1 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S .C. § 636(b)(l) (C) .

Where the plaintiff objects to the R & R, the Co urt ''makes a de nova determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made." Id. Where there are no objections to the R & R, the Court reviews the R & R to "only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation. " Fed . R. Civ. P. 72 advisory committee's note ; see also Camby v. Davis, 718

F.2d 198, 199 (4 th Cir. 1983) (" In the absence of obj ection . .. we do not beli eve that it requires

any explanation .").

II I.   Discussion

        The Court finds that the Magistrate Judge ab ly addressed the issues and correctl y

concluded that the amended complaint should be dismissed because Sheriff Al Canon Detention

Center is not amenable to suit under 42 U.S.C. § 1983. To state a claim pursuant to Section

1983 , Plaintiff must allege that a right secured by the federal constitution or laws was violated by

a " person" acting under the color of state law. West v. Atkins, 487 U.S. 42 , 48 (1988). It is well

settled that only a " person" may act under the color of state law. Se e. e.g., Harden v. Green , 27

Fed. Appx. 173 , 178 (4th Cir. 200 I) (noting that the "medical department of a prison may not be

sued, because it is not a person within the meaning of§ 1983").

        The Sheriff Al Cannon Detention Center is not a " person." See Ne lson v. Lexington Cly.

Det. Ctr., No. 8:10-cv-2988-JMC, 201 I WL 2066551 , at *1 (D.S.C. May 26, 201 I) (finding that

a detention center is not amenable to a § 1983 suit). Plaintiff objects to the R & R, stating that


                                                 -2-
" Officer Gambino and other officer[s] that will be named later are responsible[.]" (Dkt. No. 16 at

1.) But Plaintiff has had two opportunities to name a defendant subject to suit under Section

I 983 and, affording thi s prose liti gant's curren t pl eading an appropriately liberal construction, it

fa il s to name a proper defendant.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS the R & Ras the Order of the Court. (Dkt.

No. 13). The amended complaint is DISMISSED WITH PREJUDICE and without issuance

and serv ice of process.

        AND IT IS SO ORDERED.



                                                          Rich£"Ek~
                                                          United States District Court Judge

September  j_,  20 19
Charleston, South Carolina




                                                   ,.,
                                                  -.) -
